Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, respondent Robert Isham Auler is suspended from the practice of law for 5 months and 25 days, and before the end of the period of suspension respondent shall make restitution as follows: Christopher Arledge $460 Laura Grovenor $1,146 Kevin Emberton $3,071.64 Suspension effective October 17, 2005. Respondent Robert Isham Auler shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.